DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 8, which depends upon claim 4, recites the limitation “the top opening of the can” where claim 4 does not recite a top opening of the can, but instead “a cylindrical can including an opening”. The examiner suggests amending claim 4 to recite “a cylindrical can including a top opening” in order to withdraw this rejection. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (WO 2014/081227). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses a secondary battery (“secondary battery” [33]) comprising:
an electrode assembly (“electrode assembly” [33]) including a first electrode, a second electrode, and a separator interposed between (“a positive electrode/separator/negative electrode structure” [33]);
a can (“metal can” [33]) in which the electrode assembly and an electrolyte (“lithium salt-containing non-aqueous electrolyte” [40]) are received (“electrode assembly 300 as a power generating element is inserted into the can 200, the electrolyte is injected therein” [49]);
a cap assembly for sealing the can (“cap assembly 400” [49]); and
a washer (“washer” [33]) disposed between the can and the can assembly (“washer 500 is mounted to the cap assembly 400 while the heat-shrinkable tubing 220 surrounds the outer circumferential surface” [52]) and including at least one of a moisture-blocking film layer and a reinforcing film layer (“includes a volatile corrosion inhibitor (VCI) and a base resin” [19] where the washer 500 at least functions to block moisture as the volatile corrosion inhibitor functions to inhibit or prevent vaporizable rust from developing on the washer [22]).
Regarding claim 4, Kim discloses all of the limitations for the secondary battery as set forth in claim  above, and wherein the can is a cylindrical can (“metal can may be a cylindrical 
Regarding claim 8, Kim discloses all of the limitations for the secondary battery as set forth in claim 4 above, and further comprising:
a crimping part formed on an upper portion of the outer circumferential surface of the cylindrical can (“heat-shrinkable tubing 220” [52], Fig. 3 where heat-shrinkable tubing 220 is formed as an outer circumference of the cylindrical metal can) and formed by a portion of the top opening of the can inwardly bent (Fig. 3 where heat-shrinkable tubing 220 is formed at the upper opening of the cylindrical metal can and bends inward toward the cap assembly 400 along the circumference), for coupling the cylindrical can and the cap assembly to each other (“mounting the cap assembly 400 in the upper opening of the 200 , inserting the can 200 into the heat-shrinkable tubing 220 while the cap assembly 400 is mounted in this way” [49]); and
a gasket interposed between the cylindrical can and the cap assembly (“gas-tight gasket mounted on the upper beading part 210 of the can 200” [50], the shaded element with a concave structure disposed adjacent to beading part 210 and closer to the center of the metal can in Fig. 3),
wherein the washer covers boundaries between each of the crimping part, the gasket and the cap assembly (Fig. 3 where washer 500 is located in between the upper opening 220 and the gasket and covers the cap assembly 400).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5-7  rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2014/081227) as applied to claim 1 above, and further in view of Muroi (US 2017/005302 A1). Hereinafter referred to as Muroi.
Regarding claims 2 and 3, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, but does not disclose wherein the moisture-blocking film layer includes high-density polyethylene, and wherein the reinforcing film layer includes oriented polypropylene.
However, Muroi discloses a secondary battery (“secondary battery” [0031]) comprising an electrode assembly (“battery element 20” [0143]) including a first electrode, a second electrode, and a separator interposed in between (“configured by a positive electrode, a separator, a negative electrode” [0143]), as well as a packaging material in which the electrode assembly and an electrolyte are received in (analogous to the claimed can of the instant invention as packaging material contains “substances that react with water infiltrating into the battery… includes a lithium salt… as an electrolyte” [0008], and “a battery element 20 housed inside the packaging material 10” [0032]), and a pair of tabs ([0032] analogous to the claimed cap assembly as, per Kim, “the upper cap 410 … serves as a positive electrode terminal” Kim [50] and Muroi discloses the pair of tabs 30 are “connected to a positive electrode and a negative electrode” [0032] and “has a lead (metal terminal 31 and a tab sealant (resin film) 40” [0033]). Muroi is analogous art to the claimed invention as Muroi pertains to resolving the problem of insufficient moisture barrier properties that is not achieved by tab sealants ([0011]) that conventionally ensures insulation ([0006]) as washers in cylindrical secondary batteries do (see Kim [5]). Muroi teaches that the tab sealant (“tab sealant 40” [0067]) includes a moisture-blocking film layer (comprised of 16 and 43 in Fig. 5 as “resin layers 16” and “outermost layer 43” are designed “from the viewpoint of adhesion… and of moisture barrier properties” [0067]) and a reinforcing film layer (42 in Fig. 5 as “intermediate layer 42” is provided “from the viewpoint of improving adhesion between outermost layer 43 and an innermost layer 41” [0079] 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the moisture-blocking film layer of the washer of Kim in view of Muroi wherein the moisture-blocking film layer includes high-density polyethylene in order to achieve a washer with hermetically sealing properties.
Additionally, Muroi teaches wherein the reinforcing film layer includes oriented polypropylene (“forming the intermediate layer 42, a polyolefin resin … can be mentioned” [0079] where “a polyolefin resin includes… random polypropylene” [0121] and may be “a stretched or an unstretched film” [00094]) such that improved adhesion of layers of opposite sides of the reinforcing film is achieved ([0079]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a reinforcing film layer to the washer of Kim in view of Muroi wherein the reinforcing film layer includes oriented polypropylene in order to achieve improved adhesion between the layers that the reinforcing film is disposed in.
Regarding claims 5-7, Kim discloses all of the limitations for the secondary battery as set forth in claim 1 above, but does not disclose wherein the washer includes a polypropylene film layer, an acryl pressure sensitive adhesive (PSA) layer and an anti-rusting film layer, the anti-rusting film layer includes a first layer including the moisture-blocking film layer and a second layer including the reinforcing film layer,

wherein the anti-rusting film layer is constructed such that the second layer is stacked on the third layer and the first layer is stacked on the second layer, the acryl PSA layer is stacked on the anti-rusting film layer, and the polypropylene film layer is stacked on the acryl PSA layer.
However, Muroi discloses a secondary battery (“secondary battery” [0031]) comprising a packaging material in which the electrode assembly and an electrolyte are received in (analogous to the claimed can of the instant invention as packaging material contains “substances that react with water infiltrating into the battery… includes a lithium salt… as an electrolyte” [0008], and “a battery element 20 housed inside the packaging material 10” [0032]), and a pair of tabs ([0032] analogous to the claimed cap assembly as, per Kim, “the upper cap 410 … serves as a positive electrode terminal” Kim [50] and Muroi discloses the pair of tabs 30 are “connected to a positive electrode and a negative electrode” [0032] and “has a lead (metal terminal 31 and a tab sealant (resin film) 40” [0033]). Muroi is analogous art to the claimed invention as Muroi pertains to resolving the problem of insufficient moisture barrier properties that is not achieved by tab sealants ([0011]) that conventionally ensures insulation ([0006]) as washers in cylindrical secondary batteries do (see Kim [5]). Muroi teaches that the tab sealant includes a polypropylene film layer (“base material layer 11” that includes “a stretched or an unstretched film made of … a polyolefin resin” [0094] where “a polyolefin resin includes… random polypropylene” [0121]), an acryl pressure sensitive adhesive (PSA) layer (“base material adhesive layer 12” where pressure through “embossing” [0099] occurs and “has conformability” such that “Materials used… include a two-liquid curable adhesive containing a main resin, such as polyester polyol, polyether polyol, acrylic polyol, or the like, and a curing agent of an aromatic or aliphatic 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a polypropylene film layer, an acryl pressure sensitive adhesive (PSA) layer and an anti-rusting film layer, wherein the anti-rusting film layer includes a first layer including the moisture-blocking film layer and a second layer including the reinforcing film layer to the washer of Kim in view of Muroi in order to obtain sufficient insulation properties for use during embossing processes, sufficient adhesive strength between the polypropylene film layer and the moisture-blocking film layer, and hermetic sealing and improved adhesion with surrounding layers for the washer.
Additionally, Muroi teaches wherein the anti-rusting film layer includes a third layer (comprised of 32 and 41 in Fig. 5) including an anti-rusting agent (32 Fig. 5, “anti-corrosion treatment layer” [0041]) and a dehumidifying agent (41 Fig. 5, “innermost layer” [0059] that 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a third layer that includes an anti-rusting agent and a dehumidifying agent to the washer of Kim in view of Muroi in order to achieve an improved anti-corrosion effect of the cap assembly to outside acid and sufficient adhesiveness between the cap assembly and the tab sealant.
Furthermore, Muroi teaches wherein the anti-rusting film layer is constructed such that the second layer is stacked on the third layer and the first layer is stacked on the second layer (Fig. 5, showing that the stacking order from top to bottom is (16+43)/ 42/ 41), the acryl PSA layer is stacked on the anti-rusting film layer (Fig. 4, representing the stacking order of packaging material 10B where 12 is disposed over 16 in the negative “X” direction in Fig. 5), and the polypropylene film layer is stacked on the acryl PSA layer (Fig. 4 where 11 is disposed on 12). Muroi further teaches that a gap is not formed between the packaging material and the tab sealant, preventing moisture infiltration into the secondary battery to enhance moisture barrier properties ([0198]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the washer of Kim in view of Muroi wherein the anti-rusting film layer is constructed such that the second layer is stacked on the third layer and the first layer is stacked on the second layer, the acryl PSA layer is stacked on the anti-rusting film layer, and the polypropylene film layer is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721